Title: To George Washington from Major General Israel Putnam, 8 October 1777
From: Putnam, Israel
To: Washington, George



Dear General
Fish Kill [N.Y.] Octor 8th 1777

sinse I wrote you this morning, I have waited on Governor Clinton to Consult about our present Circumstances and fix upon the most effectual measure that could be pursued against the Enemy, which is now Landing a Considerable number of Troops at Fort Constitution, and proceeding up the River, with their Ships Gally’s, Flatt Bottom’d Boats &c: they will from all appearance be at the Chevaux De Frieze in the space of an hour—They well know the Situation of our Troops and

I Sincerely believe that their Intentions are to make all possible Expedition to get above us, I don’t think Weighing the Chevaux De frieze is a matter of great moment to them—If they cannot effect it with the greatest ease they will proceed up the River with the Flatt Bottom’d Boats, and such Small Vessles as can convey the Baggage of the Troops Stores &c. to the half Moon—if they Attempt to March by Land on the West side the River, Governor Clinton will Annoy them as much as possible, with about 400 Contl Troops, which I Yesterday Detach’d over, and the Malitia which he is now Collecting—If this side should be their Rout I will, with the Remainder of the Continental Troops and the Connecticut Malitia, (which I am happy to Inform your Excellency are coming in verry fast) oppose them to the Utmost of my Power—All our stores Baggage &c: except a few Barrels of Flower and Bread are removed from Peeks Kill. I have now a Small guard at that place and if I can with any safety remove it from thence I shall be glad—All the Ordnance Stores which are not Immediately wanted, I have orderd to the Eastward—All our Baggage except what is Absolutely necessary I shall send off in the morning to some place of Security after which my Troops will be light and I flatter myself will either be able to fight them, or keep Pace Should they keep upon the Water—I have the pleasure to inform you that many more of our Troops made their Escape, than what I was at first informd of—Colo. Duboy’s who is one of the number, this day Collected near 200 of his regiment that got off after the Enemy were in the Fort—About 5 oclock the Enemy Demanded a surrender of the Fort, but to their surprize and the Honor of our Commanders they had an Answer that it should be Defended to the Utmost of their Power—this Renewd the Action with Double Ardour, which Continued till Quite dark, when the Enemy (which we have sinse Learnt were 5000 in number) forced our Lines after which our Troops would not surrender but fought with Bayonet Swords &c. in such a manner as reflects the Highest Honor on our noble Garrison. General James Clinton was Wounded with a Bayonet in his Thigh, and a number of other officers and men with the same Weapon.
Yours of the 1st Inst. I have this day Receiv’d—the ten Peices of Artillery You mention were Ordered from Springfield by Congress two of which, from a Request of Genl James Clinton was sent to Fort Montgomery, two I have with me and the other six are on the other side the River with General Clinton. I am Dear General with great Regard your obt Hume servt

Israel Putnam


P.S. General Clinton commands the Enemy in person with two other Genl officers.

